IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-80,337-01


EX PARTE DAMON DESHON MILES, Applicant






ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1192156-A IN THE 174TH DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of deadly conduct
and sentenced to sixty years' imprisonment.  The Fourteenth Court of Appeals affirmed his
conviction. Miles v. State, No. 14-10-882-CR (Tex. App.-Houston [14th] June 21, 2012).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed. 
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Fourteenth Court of Appeals in Cause No. 14-10-882-CR that affirmed his conviction in Cause No. 1192156 from the 174th District Court of Harris
County.  Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court's mandate issues.

Delivered:  October 30, 2013
Do not publish